DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-20 directed to species group II, non-elected without traverse.  (See Election filed 03/21/2021 and Non-Final Rejection mailed 04/25/2022, p. 3.)  Accordingly, claims 11-20 have been cancelled by the Examiner’s Amendment (infra).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2022 has been entered.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendment to claim 1 to require the gate oxide layer to entirely fill the recess between the first and second isolations structures after the hydrogen annealing renders moot the rejections based on each of Wu and Nishinohara as primary references (Remarks: pp. 8-9), which are accordingly withdrawn.
Examiner agrees with Applicant that Pu does not teach the claimed process step requiring the removal of the sacrificial dielectric and a portion of each of the first and second isolation structures “in one etching process” because Pu removes a portion of each of the first and second isolation structures 102 during the etching to remove the hardmask 110 (Pu: Fig. 2).
Given the claims as currently amended, JP 2012-28562 A (“Nishigaya”) may be taken prior art at least equally as close as Pu. 
With regard to claim 1 as currently amended, 
Claim 1 reads,
1. (currently amended) A method for fabricating a high-voltage (HV) transistor, comprising: 
[1] providing a substrate, having a first isolation structure and a second isolation structure in the substrate and a recess in the substrate between the first and second isolation structures; 
[2] performing a hydrogen annealing process over the recess; 
[3] forming a sacrificial dielectric layer on the recess; 
[4a] removing the sacrificial dielectric layer and a portion of the first and second isolation structures in one etching process from top surfaces of the first and second isolation structures so that
[4b] a protruding portion of each of the first and second isolation structures protrudes from the substrate and 
[4c] a top surface of the protruding portion is not lower than an uppermost surface of the substrate and lower than uppermost surfaces of the first and second isolation structures; and 
[5] entirely filling a gate oxide layer in the recess between the first and second isolation structures after the hydrogen annealing process.  


With regard to claim 1, Nishigaya discloses,
1. (currently amended) A method for fabricating a high-voltage (HV) transistor, comprising: 
[1] providing a substrate 1, having a first isolation structure [left 8] and a second isolation structure [center 8] in the substrate 1 and a recess in the substrate 1 between the first and second isolation structures [¶ 23; Figs. 5-6; recess is not separately labeled but is shown in Fig. 6 as space left after removal of mask film 3 and pad oxide 2 from between isolation structures 8]; 
[2] … [not taught] … 
[3] forming a sacrificial dielectric layer 10 on the recess [¶ 24; Fig. 7]; 
[4a] removing the sacrificial dielectric layer 10 and a portion of the first [left 8] and second [center 8] isolation structures in one etching process from top surfaces of the first and second isolation structures [¶¶ 26-28; Fig. 8] so that
[4b] a protruding portion [not labeled but shown in Fig. 8] of … the … second isolation structures [center 8] protrudes from the substrate 1 [as shown in Fig. 8] and 
[4c] a top surface of the protruding portion is not lower than an uppermost surface of the substrate 1 and lower than uppermost surfaces of the first [left 8] and second [center 8] isolation structures; and 
[5] entirely filling a gate oxide layer 15 in the recess between the first [left 8] and second [center 8] isolation structures [¶ 35; Fig. 12] …

With regard to features [2] and [5] of claim 1, 
[2] performing a hydrogen annealing process over the recess;
Nishigaya does not teach hydrogen annealing after forming the recess shown in Figs. 5-6 as required by feature [2] and does not consequently teach forming the gate oxide 15 after performing the hydrogen anneal.  
However, these features would be obvious in view of Nishinohara for the same reasons as Nishinohara was applied to Pu, as explained in the Final Rejection (pp. 18-19) particularly because Nishigaya, like Nishinohara, performs an etch process to form the recess that would need repair of etch damage as well as cleaning. 
Nonetheless, Nishigaya does not form a protruding portion for “each” of the first and second isolation structure and would not because the protrusion of the isolation structure shown in Fig. 8 arise only at the boundary between the input/output transistor region and the logic transistor region.  
The process sequences in Nishigaya and Pu could not be properly combined to arrive at the claimed invention because the process sequences are at odds with each other. 
As such, depending upon which reference is selected as the closest, claim 1 is considered allowable because the prior art does not reasonably teach or suggest—in the context of the entire claim—either (1) the removal of the sacrificial dielectric and a portion of each of the first and second isolation structures “in one etching process” or (2) the each of the first and second isolation structure includes the protruding portion configured as required in feature [4c] of claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel non-elected claims 11-20.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814